SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 22, 2017 SITESTAR CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 000-27763 88-0397234 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4026 Wards Road, Suite G1 #271 Lynchburg, VA (Address of principal executive offices) (Zip Code) (434) 382-7366 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Item 5.07.Submission of Matters to a Vote of Security Holders. On May 22, 2017, the Company held its 2017 Annual Meeting of Shareholders. A total of 211,459,994 shares were represented in person or by valid proxy, and the shareholders voted on two proposals. The final results for the votes regarding each proposal are set forth below: Proposal One The vote with respect to the nominees for director is set forth below: TotalVotes For TotalVotesWithheld Abstentions Broker Non-Votes Jeffery I. Moore - (Independent) Steven L. Kiel - Jeremy K. Gold - (Independent) Christopher T. Payne - (Independent) Keith D. Smith - (Independent) Each nominee received the required number of votes for re-election to the board of the Company to hold office until the next annual meeting, and until a respective successor is elected and has been qualified, or until such director resigns or is removed from office. Proposal Two The vote with respect to the ratification of the appointment of Cherry Bekaert, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2017 is set forth below: TotalVotes For TotalVotesWithheld Abstentions Broker Non-Votes - - Cherry Bekaert, LLP was approved as the Company’s independent registered public accountant for the year ending December 31, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sitestar Corporation (Registrant) Date:May 23, 2017 By: /s/ Steven L. Kiel Steven L. Kiel President, Chief Executive Officer and Chief Financial Officer
